                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



IN RE: CENTURYLINK SALES              MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION



This Document Relates to              ORDER
Civil File Nos. 17-2832, 17-4613,
17-4614, 17-4615, 17-4616, 17-4617,
17-4618, 17-4619, 17-4622, 17-4943,
17-4944, 17-4945, 17-4947, 17-5046,
18-1562, 18-1565, 18-1572, 18-1573,




      Based upon the files, records, and proceedings herein, IT IS HEREBY

ORDERED:

      The Attorney General of Delaware’s Motion for Leave to File a Brief
      in Excess of 6,000 Words [Docket No. 493] is GRANTED. The
      Attorney General of Delaware may file an amicus brief no more than
      12,000 words in length on behalf of herself and other interested state
      attorneys general by November 22, 2019.




Dated: November 21, 2019              _/s Michael J. Davis_________________
                                      Michael J. Davis
                                      United States District Court
